Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on 5/2/2019 is acknowledged.
Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) filed on 9/15/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koharcheck et al. (US 20060072330 A1; hereinafter, “Koharcheck”), in view of Voorhees (US 20140152019 A1).
Regarding independent claim 1, Koharcheck discloses a bicycle light (FIGs. 1 and 7, for example) that is constructed and arranged to be supplied with electrical power by a plurality of separate power sources (FIG. 7B and ¶ 78: electrical power by generator 410 and battery 520), comprising: 
a light source (FIG. 7B: lamp 440 having LEDs 444); and 
a circuit (FIG. 7B: combination of 438, 502, and 504) that is adapted to deliver power to the light source from each of the plurality of separate power sources (¶ 78).
Koharcheck does not specify, “to deliver power simultaneously from the plurality of the separate power sources”.
However, Voorhees discloses a bicycle lighting system (see Abstract) wherein a plurality of dynamos are used for providing power to the light source (see ¶ 9).
It would have been obvious before the effective filing date of the claimed invention to modify the bicycle light of Koharcheck by using a plurality of dynamos, as taught by Voorhees in order to generate more power.
Therefore, one of ordinary skill in the art would have been motivated to make this modification in order to generate more power.
Regarding claim 2, Koharcheck discloses the bicycle light of claim 1, wherein the power sources comprise an external dynamo power source (FIG. 7B: generator 410) and a DC power source (FIG. 7B: battery 520).
Regarding claim 3, Koharcheck discloses the bicycle light of claim 2, wherein the DC power source comprises an external battery power source (FIG. 7B: battery 520).  
Regarding claim 4, Koharcheck discloses the bicycle light of claim 1, wherein the circuit is further adapted to regulate current delivered to the light source (FIG. 7B: power switch 438 along with components of 502 and 504 regulate the current delivered to light source 440).
Regarding claim 5, Koharcheck discloses the bicycle light of claim 4 wherein the circuit is further adapted to regulate the current from one or more of the plurality of power sources in order to regulate the total current delivered to the light source (FIG. 7B: under broadest reasonable interpretation, 502 and 504 along with power switch 438 regulate the total power delivered to LEDs 440).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORNA ALAEDDINI whose telephone number is (571)272-5658.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Borna Alaeddini/Primary Examiner, Art Unit 2844